White, Presiding Judge.
Our penal statute with regard to the obstruction of roads, streets, and bridges, reads as follows: “ If any person shall wilfully obstruct or injure, or cause to be obstructed or injured, in any manner whatsoever, any public road or highway, or any street or alley in any incorporated town or city, or any public bridge or causeway, he shall be fined in a sum not exceeding five hundred dollars,”
The offense denounced is the obstruction of any public road or highway, or any street or alley in any incorporated town or city. It is no offense to obstruct a road which is not a public road, nor is it any offense to obstruct a street or alley in an unincorporated town or city.
The information in this case is fatally defective as an information for obstructing a road, because it does not allege that the *430road obstructed was a public road, and it is not good as a charge for obstructing a street or alley in a town or city, because it does allege that the town was incorporated. On the contrary, the allegation is that the defendant ‘1 did, at the county aforesaid, on the twenty-second day of July, 1885, and at divers other times at said place, wilfully obstruct a certain road in the unincorporated town of Glen Rose, in the county and State aforesaid, by building a fence across and over the said road.”
Opinion delivered June 2, 1886.
This information states no offense against the law, and defendant’s motion to quash the same should have been, sustained.
Because the information is fatally defective, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.